AFTER REMAND FROM THE ALABAMA SUPREME COURT
McMILLAN, Judge.
 Pursuant to Harris v. Reed, 489 U.S. 255 (1989), we hold that the appellant’s claim that the State failed to produce sufficient evidence to sustain his conviction of receiving stolen property in the first degree is precluded under Temp. Rule 20.2(a)(3) and (5), A.R.Cr.P. Appellant’s claim that his appellate counsel was ineffective because of a failure to file a brief on direct appeal is without merit, Ex parte Dunn, 514 So.2d 1300 (Ala.1987), because the appellant consented to his attorney’s not filing a brief.
AFFIRMED.
All the Judges concur.